DETAILED ACTION
This office action is in response to Applicant’s communication of 9/6/2022. Amendments to claims 1 and 20 have been entered.  Claims 11-19 have been canceled.  New claims 21-29 have been entered.  Claims 1-10 and 20-29 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, claim 20 is directed to a process and claim 29 is directed to a non-transitory computer-readable medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps to determine and  execute settlement transactions, i.e. payments, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 20, stripped of all additional elements, recite the abstract idea as follows: “… receiving financial data comprising an amount owed to each of a group of N financial institutions, wherein N is an integer greater than 2; providing the received financial data to a [entity] … to: transmit to at least one other [entity] of the set of N distributed [entities] at least a portion of the received financial data, the transmitted financial data encrypted for use by the respective receiving …[entity], wherein each one of the transacting parties has been provided with one …[entity]; receive from at least one other [entity] of the set of N distributed …[entity] financial data encrypted for use by the …[entity], the encryption configured to change one or more values associated with each input into one or more random strings; and perform a mathematical operation to calculate output financial data comprising a settlement amount to be paid to each of the group of N financial institutions, the mathematical operation relating to the transactional function fN(x), the calculation comprising a comparison of encrypted inputs from one or more [entity]… associates with the one or more transacting parties to produce an output array; initiating execution of the …[entity]; receiving from the …[entity]… the output financial data; and executing a plurality of settlement transactions, each of the settlement transactions comprising a payment of the settlement amount to one of the respective group of N financial institutions according to the received output data; wherein the transactional function fN(x) comprises a function for determining settlement payments to be made by a plurality of financial institutions of a group of N financial institutions to satisfy amounts owed among the group of N financial institutions.” Claims 1 and 29 recite similar limitations and are analyzed in the same manner.
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components programmed with known garbled modules. That is, other than the mere nominal recitation of “servers” comprising a “processor” programmed with a “garbled circuit”, i.e. software, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  The step of  “change one or more values associated with each input into one or more random strings” can be completed mentally using pen and paper as currently claimed.  Furthermore, the “calculation” step relating to the “transactional function” also falls under the Mathematical Concept Grouping of abstract ideas.  Thus, the claim recites an abstract idea as do claims 1 and 29.
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed with garbled circuits communicating over a generic network, to perform the limitation steps.  The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed with garbled circuits and communicating information over a generic network, see at least paragraphs [0022-0027] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Programming processors with garbled circuit modules, i.e. software, and claiming encryption as one would expect from garbled circuits, i.e. changing one or more values of the input, is not a practical application of the abstract idea.  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed with garbled circuit modules, i.e. software, communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging encrypted garbled circuits as they were intended to be used to perform the abstract idea. Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible as are claims 20 and 29 not eligible.
	For instance, in the process of claim 1, as well as claims 20 and 29, the limitation steps recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  
	Applicant has leveraged generic computing elements to perform the abstract idea of determining and executing settlement transactions, i.e. payments, without significantly more.
Dependent claims 2-10 and 21-28 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 3, 21 and 22 recite the transmission and reception  of encrypted data for certain garbled circuits.  This is exactly how garbled circuits were designed for and is software leveraged to perform the abstract idea.  Furthermore, no matter the type or specificity of the data, these steps are insignificant extra-solution activity akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II).  Claims 4 and 23 recites using received data to calculate output data with nothing significantly more.  As claimed, this can be completed through manual means using pen and paper.  Claims 5 and 24 merely recite that the parties involved in the transaction settlement process are financial institutions which further refines the abstract idea.  Claims 6 and 25 define the mathematical function and the output, i.e. determining settlement payments, that each transaction party owes which is part of the abstract idea itself.  Claims 7, 8, 26 and 27 further defines the mathematical function or algorithm applied to the abstract idea as being optimized to limit the number of settlement payments and minimize the total transaction cost required among the parties which is part of the abstract idea itself.  Applying certain business parameters to the abstract idea does not make the abstract idea any less abstract.  Claims 9, 10 and 28 recite performing a transactional operation, i.e. calculation, in a sequence relative to other garbled circuit modules, i.e. software, performing a transaction operation which merely refines the abstract idea.  
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to determine and  execute settlement transactions, i.e. payments,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed with garbled circuit modules and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to determine and  execute settlement transactions, i.e. payments,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-10 and 20 (to include new claims 21-29), filed in the Remarks of 9/6/2022, have been fully considered but they are not persuasive. 
On page 10 of the Remarks, Applicant argues “Thus, the embodiments provide both an encryption action and a calculation - neither of these actions are directed the mere organization of human activity. That is, the independent claims are not directed towards mitigating risks, marketing or sales behaviors, or any of the activities encompassed by fundamental economic principles or commercial and legal interactions. Therefore, the disclose embodiments do more than simply observe and record human activity.”  Examiner respectfully disagrees.
	The garbled circuit module is treated as an additional element outside the abstract idea itself.  Garbled Circuits are leveraged as software, programmed on a generic processor, to perform the abstract idea.  It is well-known that garbled circuits are encrypted in order to maintain security of data/information, see Premnath et al., US 9,736,128 B2. Although the encryption action has been narrowed to replacing or changing values in random strings and subsequently calculating data via a comparison step, this does not rise to the technical detail that would take the claim out of the organizing human activity grouping.  Furthermore, as recited, one could mentally perform these encryption and calculation steps through the use of pen and paper.
On page 10 of the Remarks, Applicant argues “Even if the independent claims are directed to an abstract idea, they nonetheless recite a practical application.” and “Furthermore, the embodiments provide a method for sharing encrypted information among the transferring parties to minimize the number of transactions to be performed among all parties. This optimization decreases the ultimate number of transactions that need to be performed. In turn, the embodiments provide a more efficient, less cumbersome transaction process.”  On page 11, Applicant argues “The claimed embodiments recite a garbled circuit module which Applicant respectfully submits is not a generic computer part because it is not commonly found nor associated with off-the-shelf or widely available computer products. Additionally, the garbled circuits are provisioned to each transacting party, thus enabling the parties to engage with the secure transaction process outlined in the embodiments.”  Examiner respectfully disagrees.
 	Applicant has leveraged generic processors suitably programmed with code or software, i.e. garbled circuits, to perform the abstract idea.  The garbled circuit is a well-known invention in the computing arts and is leveraged for its inherent use as it was originally designed.  Applicant has applied the abstract idea on processors, used as tools, to run the software which may improve the abstract idea.  There is no improvement to the functioning of the computer or to any other technology or technical field.
	The steps of the claims, taken individually or as an ordered combination, have been identified as corresponding to an abstract idea. The additional elements in the claims are “servers” comprising a “processor” programmed with a “garbled circuit” communicating over a “network”. It is clear, through a plain reading of Applicant’s specification, that the computing processors are suitably programmed with garbled circuits to perform the abstract idea, see at least paragraphs [0022-0027] of the specification. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of determining and  executing settlement transactions, i.e. payments. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “servers” comprising a “processor” programmed with a “garbled circuit” communicating over a “network” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in determining and  executing settlement transactions, i.e. payments, for which a computer is used as a tool in its ordinary capacity.
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea. 
For these reasons and those stated in the rejection above, rejection of claims 1-10 and 20-29 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/1/2022